NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: June 22, 2022


                     S22A0069. JONES v. THE STATE.
                  S22A0380. MCFARLAND v. THE STATE.

       PETERSON, Justice.

       Appellants Xzavaien Jones and Terrell McFarland were tried

jointly and convicted of murder and related offenses in connection

with the shooting death of Anthony Meredith. 1 Both men appeal and


       1The crimes took place on March 26, 2016. On September 27, 2016, a
Muscogee County grand jury jointly indicted Jones, McFarland, and Tekoa
Young for malice murder (Count 1), felony murder predicated on aggravated
assault (Count 2), aggravated assault (Count 3), and violating the Georgia
gang act (Count 5). Jones was also indicted for one count of possession of a
firearm during the commission of a felony (Count 4).
       At a joint jury trial held from April 17 through May 3, 2017, Jones,
McFarland, and Young were found guilty of all counts. Jones was sentenced to
life imprisonment for malice murder, five consecutive years in prison for the
firearm charge, and fifteen concurrent years in prison for the gang-act
violation; the trial court merged the remaining counts into Jones’s malice
murder conviction. McFarland was sentenced to life imprisonment for malice
murder and five consecutive years in prison for the gang-act violation; the trial
court merged the remaining counts into McFarland’s malice murder charge.
Although the court purported to merge Jones’s and McFarland’s felony murder
charges into their malice murder convictions, those counts were actually
vacated by operation of law. See Malcolm v. State, 263 Ga. 369, 372 (434 SE2d
479) (1993).
raise numerous trial court errors, including the removal of a

dissenting juror during deliberations. Although the record may well

have supported findings authorizing the trial court to remove the

juror, the findings that the trial court actually made and to which

our review is limited were not sufficient to justify removal. Because

the trial court abused its discretion in removing the juror, we

reverse.2




      Jones and McFarland each timely filed a motion for new trial, which was
amended, and, following a joint hearing on September 18, 2020, the trial court
denied both motions. Both men timely filed a notice of appeal; the appeals were
docketed to the term of this Court beginning in December 2021 and were
submitted for a decision on the briefs.
      Young was sentenced to life imprisonment for malice murder and a
concurrent sentence of five years for the gang-act violation, and she attempted
to appeal. But in January we vacated the trial court’s order on her amended
motion for new trial and remanded the case with direction that the trial court
dismiss the motion, because her original motion was filed pro se before her trial
counsel had been authorized to withdraw.
      2 Jones obtained new counsel after his motion for new trial was denied

but before a notice of appeal was filed. On appeal, Jones requested that this
Court remand his case to the trial court so that he could have the opportunity
to “have conflict-free counsel review potential claims of ineffective assistance
of counsel.” While Jones did not have an opportunity to raise claims of
ineffective assistance of his trial counsel prior to this appeal, and raising such
claims now would normally entitle him to a remand, Jones failed to enumerate
any specific claims of ineffective assistance. Accordingly, this Court denied the
motion for remand. In his brief, Jones requests that the Court reconsider its
ruling. But given our reversal of his convictions on other grounds, Jones’s
request is moot.
                                        2
     1.   Viewed in the light most favorable to the verdicts, the

evidence at trial showed that, at all relevant times, Jones and

McFarland were members of the Crips gang along with Christopher

Twitty, who was in a relationship with Tekoa Young, Jones’s sister.

In November 2015, Twitty was shot and killed at his house. Young

believed that Meredith was the culprit because he had been in a

drug-related dispute with Twitty. After Twitty’s death, Young called

Shanna Douglas, who was Young’s best friend and Meredith’s

girlfriend. During that phone call, Young told Douglas that “[Young]

wasn’t going to be the only one crying.”

     On the evening of March 26, 2016, Devon Wynn was at

Peachtree Mall in Columbus. Wynn, who knew both Meredith and

Jones, saw Meredith near the food court entrance to the mall.

Meredith was talking to Jones, another man, and a woman. Wynn

was walking toward the group to greet Meredith when he saw Jones

shoot Meredith. A nearby witness heard a man, whom he later

identified as Jones, yell “f**k n***er, f**k n***er” at Meredith,

followed by multiple gunshots. The witness then heard Jones say,

                                  3
“Come on, let’s go,” and saw Jones and another man sprint to a

parked car and drive off.

     Officers obtained a surveillance video recording from the mall’s

parking lot from the evening of March 26. Douglas identified Young

and Jones in the surveillance video at trial. The video showed that

Young drove into the parking lot, got out of her car and paced while

talking on a cellphone. Shortly thereafter, Jones and another man

arrived at the mall together and parked a few spots away. The group

talked briefly and then approached Meredith. Jones shot Meredith

multiple times. The group then ran back to their respective vehicles

and drove away.

     After the shooting, Young spoke to police officers. She arrived

at the police station driving a car that matched the car that she was

seen driving in the surveillance video of the murder. Young denied

any involvement in the shooting, telling officers that, on the

afternoon of March 26, she left work and drove straight to a strip

mall to do some shopping. Surveillance video from the strip mall

recorded after the shooting showed Young wearing the same clothes

                                 4
that she had on in the surveillance video from Peachtree Mall.

Police officers also interviewed McFarland. He denied being at the

mall on the day of the shooting. He did admit knowing Meredith,

being a member of the Crips gang, and knowing about the escalating

dispute between Meredith and Twitty.

     Cellphone data introduced at trial showed that the cellphones

associated with Jones, McFarland, and Young were all in the area

of Peachtree Mall at the time of the shooting. Young’s phone placed

three calls right after the shooting, two to McFarland and one to

Jones. Young also sent McFarland a text message (which Young

subsequently deleted) asking “y’all good?” Investigators found that

Young had deleted other post-shooting texts from her phone. In one

deleted text, Young admitted being at the mall, and in another,

Jones sent Young the address of 6351 Birling Drive. After the

shooting, McFarland’s and Jones’s phones traveled east and stopped

in the area of 6351 Birling Drive. Meanwhile, Young’s phone

traveled approximately three miles away to a strip mall.

     Meredith’s autopsy revealed that he suffered ten gunshot

                                 5
wounds. The majority of the wounds were back to front, indicating

that he was shot in the back several times. The medical examiner

concluded that the manner of death was homicide caused by

multiple gunshot wounds. The State also called an expert in

criminal gang activity who testified that, based on statements the

defendants made to law enforcement officers, their tattoos, their

association before and after the crime, and their social media posts,

Jones and McFarland were associated with the Crips gang. He

further opined that the shooting was consistent with a retaliatory

act required by the rules of the gang that would also increase Jones’s

and McFarland’s status within the gang’s structure.

     2. Jones and McFarland assert that the trial court abused its

discretion when it removed the jury foreperson after deliberations

had started. We agree.

     (a) The record shows that the jury was sent out for

deliberations at 5:00 p.m. on Wednesday, April 26, 2017. The jury

voted for a foreperson (L.M.) and then requested to return in the

morning to begin deliberating. The trial court agreed and dismissed

                                  6
the jury for the night. Deliberations began on April 27 at 9:05 a.m.

The jury sent the court three notes at 10:46, 11:07, and 11:26 a.m.,

requesting to view certain video evidence. The court then informed

the jurors that it would break for lunch and return at 1:00 p.m. to

review the evidence. After court resumed, but before the jury

reviewed the video, the court received two more notes. Relevant to

the claim at issue here was the second note, which the court labeled

Jury Question 7. This note, which the record reflects was written by

L.M., stated:

     What if someone feels like they’re guilty but not enough
     hardcore evidence to prosecute[?]
     no gun – but gun charge
     no clothing
     no gunpowder
     no calls before
     no sufficient evidence about gang related
     flimsy witness – the eyewitness seem[s] to know more
     about the case than [he’s] revealing
     it’s a[]lot of loopholes.

     The trial court called the jurors into the courtroom and allowed

them to review the requested video evidence. They were then sent

back to the jury room to deliberate, and the judge conferred with the


                                 7
parties regarding the proper response to Jury Question 7.

Thereafter, the court called the jury back into the courtroom and

gave the following instruction:

     If you’ll recall, yesterday I charged you with the law that
     applies to the case, and also supplied you with two copies
     of that law.[3] I will instruct you to continue to deliberate.
     If you have questions, refer to the law that I’ve charged
     you with, determine the law, apply the law to the facts
     and the facts to the law to reach your verdict.

The jury returned to the jury room to continue deliberations.

     At 5:04 p.m., the court received Jury Question 8, which stated:

“The jury cannot come to a unanimous decision at this time on any

of the 13 charges listed in the indictment. What do we do next?”

Then, at 5:07 p.m., the judge received Jury Question 9 that stated:

“Question #7 was not from the entire jury. One person wrote it and

it is the same person unwilling to deliberate on the charges.”4 The




     3  The charges read to and sent back with the jury addressed, in relevant
part, the State’s burden of proof, guilt beyond a reasonable doubt, mere
presence and mere association, direct and circumstantial evidence, credibility
of witnesses, identity, party to a crime, deliberating with an open mind,
consulting with other jurors, and deciding the case based on the evidence and
not sympathy.
      4 The record shows that Jury Question 9 was not written by L.M.

                                      8
court instructed the jury to continue to deliberate. About 20 minutes

later, the jury asked to be excused for the evening and return to

deliberate in the morning. The court agreed and dismissed everyone

for the night.

     The jury resumed deliberating at 9:00 a.m. on April 28. At

10:31 a.m., L.M. sent the judge a note that stated, “we have taken a

vote, more than once . . . and we cannot reach [a] unanimous vote on

any of the 13 charges.” Attached to the note was an incomplete tally

of the guilty votes for the various charges for each defendant, which

indicated that the jury was split on many of the charges. In response

to this note, the trial court again instructed the jury to continue its

deliberations. The trial court received another note at 11:20 a.m.

from L.M. that was marked “Personal to Judge.” It read:

     I’m not sure if I have a different understanding of the law
     or what. I honestly feel that they do have some evidence
     but not enough for me to say guilty. I’m not sure if I have
     a different concept of how things work or what[] my duty
     here is, I have been through the evidence[;] we have went
     over it. I’m not sure what y[’]all want from me, only thing
     happening now is, I’m getting force[d] to follow what
     everyone else is saying. Can I be switch[ed] with an
     alternate so y[’]all can get the answer you’re looking for.

                                  9
      I’m firm! This is from [L.M.] alone, writing this.

The trial court had extensive discussions with the parties regarding

how it should proceed. During those discussions, McFarland, as well

as Young, moved for a mistrial. Without ruling on the motions, the

trial court eventually decided to conduct an inquiry.

      The trial court brought in the jury and asked L.M. for

clarification on the tally. L.M. stated that “someone else took the

tallies and did all that, I just signed [the note].” Still, L.M. stated

that the votes for Jones were “11 to 1” on all charges; for Young, the

vote was “11 to 1” on the murder and aggravated assault charges,

and “8 to 4” on the gang act charge; and, for McFarland, the vote

was “6 to 6” on the murder charges, “7 to 5” on the aggravated

assault, and “5 to 7” on the gang act charge. 5


      5 The dissent argues that L.M. was not a holdout juror because only eight
of the thirteen charges were eleven to one. But L.M. was undisputedly the lone
holdout as to those eight, including all of the charges against Jones. And more
importantly, we are aware of no authority — and the dissent identifies none —
for the proposition that a trial court has broader discretion to remove a juror
simply because one or more other jurors may share that juror’s position.
Indeed, that another juror may share that juror’s position may undermine the
notion that the juror in question had refused to deliberate. See Semega v. State,
302 Ga. App. 879, 882 (691 SE2d 923) (2010) (“that a second juror originally

                                       10
      The court then asked each juror two questions: (1) have all

jurors deliberated, and (2) have there been any instances of insult,

undue intimidation, or pressure?6 All of the jurors affirmed that

everyone had deliberated. Eight of the jurors, including L.M.,

responded that there had been no instances of insult, undue

intimidation, or pressure; four jurors (J.S., C.G., C.R., and L.W.)

answered that there had been such instances, although one added

the caveat, “[n]ot to me.” The trial court instructed these four jurors

to make a written narrative of what they had seen and provide those

writings to the court. The four written explanations stated as

follows:

      Statement from J.S.: [L.M.] has not fairly deliberated
      during this trial. She has insulted others because of
      differing views. However, I know this is a part of the
      process — to discuss our different views. To expand on
      [the] insult, she has attacked (verbally) others on their
      views of the law. I do not think she was fit to be on a court
      case.



agreed with the replaced juror” indicated “that the juror had not refused to
deliberate but had simply reached a different decision than that of the other
jurors”).
      6 The trial court instructed each juror to answer these questions with a

“yes” or “no.”
                                     11
      Statement from C.G.: I felt threatened by [the]
      fore[person] by her singling me out and said she was
      about to snap on someone.

      Statement from C.R.: Witnessed the fore[person] refer to
      a juror as “Dr. Phil.” The fore[person] has stated she
      would not want any of us to ever be on a jury deciding her
      fate if ever a defendant. The fore[person] has stated she
      has made up her mind and she feels like we are trying to
      “change her mind.” The fore[person] stated she has looked
      around the room and sees the others giving her bad looks.

      Statement from L.W.: [L.M.] made a statement about how
      she was about to “go off” and she didn’t want to have
      anyone come make arrests in here. She has also said
      we’ve been giving her disgusted looks and by her language
      is nonchalantly insulting several others based on their
      own interpretation of the evidence presented to all of us.
      She also has stated about her time in prison and I believe
      she was suspected of aggravated assault according to
      what I have heard from her.[7]

Once again, the parties had a lengthy discussion regarding the trial

court’s next steps. Ultimately, the court brought the four jurors and



      7 During a break, the prosecutor confirmed that L.M. was arrested for
aggravated assault in 2008 and that the District Attorney’s office indicted her
on that charge, which was subsequently reduced to battery. The prosecutor
argued that L.M.’s failure to disclose this arrest during voir dire showed that
“she got on that jury with an agenda.” A review of the voir dire transcript shows
that the trial court asked the statutory question concerning whether anyone in
the pool was a convicted felon who did not have his or her civil rights restored,
but there do not appear to have been any questions concerning arrests or
misdemeanor convictions.
                                       12
the foreperson back into the courtroom one at a time and questioned

them regarding their experience deliberating.

     The testimony of the four jurors included that L.M. was

defensive and combative in the jury room; had been insulting other

members of the panel to the point that those persons would “refrain

from being forthcoming in their opinions”; “was very obstinate,” “not

involved at all,” and “wanted to call it quits” as soon as

“midafternoon” on the first day of deliberations; “made up her mind”

early in the deliberation process, but refused to explain her opinions

or the reasoning behind them; had physically removed herself from

the table and refused to participate in discussions; sat in the corner

of the room and would not make eye contact with other jurors; and

refused to consider or listen to the views of other jurors, deliberate

with an open mind, or review all of the evidence presented at trial.

Jurors testified that L.M.’s behavior was “disruptive to moving

forward in [the] deliberation process” because, although it did not

prevent them from considering the evidence and the law, it forced

them to “operat[e as] an eleven member jury.” L.W. clarified that

                                 13
L.M. was “[o]nly disruptive in the sense that in order to deliberate

it must be every person on the jury to reach a unanimous decision,

so only disruptive in that sense, not in a loud, demonstrative sense.”

One juror testified that L.M. may not have voted:

      I didn’t know that she had chosen not guilty on some of
      the ones that she read out today, when we were all here
      together? Because she keeps saying I don’t know. I don’t
      know. I don’t know. So we couldn’t really put it down as a
      not guilty or a guilty when we were taking the votes. And
      I’m not even sure I saw her hand go up on either of those
      votes as we re-tallied them again this morning.

But another juror explained that not-guilty votes were not asked for:

“[W]e never did the opposite vote, and therefore the numbers that

are not on that sheet of paper we gave to you were not necessarily

votes for the opposing view, they were just not stated votes at this

time.”8


      8 The dissent argues that this indicates that L.M. refused to vote, and
that her refusal to vote guilty or not guilty is another reason to have removed
her. But again, the trial court made no such finding (finding instead that she
made up her mind quickly, which is the opposite of refusing to decide).
Moreover, this testimony was not undisputed; L.M. testified that she voted on
every count. In context, the testimony on which the dissent relies is far from
clear. And there does not appear to be any evidence to support the idea that
L.M. had never voted; at most, the evidence supports the finding that the trial
court actually made: that L.M. stopped engaging (which would include voting)
at some point because she made up her mind.
                                      14
     L.M. testified that she was participating in deliberations and

that she was applying the law to the facts “to the best of [her]

knowledge.” When the trial court asked if there were disagreements

between her and the other jurors about the law and the facts, she

replied, “For me it’s more emotional, it’s a more emotional thing[,]”

adding that “[w]e have people back there crying and all of that.” She

explained further:

     [B]efore we even just got into the box or whatever, it was
     already guilty, you know and I’m — like I said in the note
     I wrote you, I said maybe I got a ‘mis-concept’ of how the
     law is and how things work and all that. That’s why I
     asked to be switched out, because how I — in my mind,
     how I got it, and how I look at things as the real evidence
     as far as the gun and all this — maybe I watch too much
     TV, I don’t know, but in my mind, this is how it’s set up.
     And that’s what I explained to the other jurors. They had
     all these different people here with different minds, and
     it’s, like I said, maybe I got a misunderstanding on how
     things work or — I’m not sure.

L.M. also was questioned by the trial court about her criminal

history, responding that she had pleaded guilty to a misdemeanor

simple battery charge and received a sentence of probation. She said

that she did not recall any voir dire questions that called for a


                                 15
disclosure of this, saying she had never been convicted of a felony.

     After the jurors returned to the jury room, the State moved the

trial court to remove L.M. from the jury. The defendants objected.

The trial court took a recess to consider all of the arguments and

testimony; during the break, L.M. sent another note to the trial

court (at approximately 5:10 p.m.) that stated: “Judge, with all

respect I am a residen[t] of Columbus, GA an[d] the way things just

took place, I don’t agree. I thought the jurors[’s] info [would] be

private, I did not sign[] up for this, and to get [thrown] under the

bus in front [of] the whole courtroom is a slap in the face.”

     After another recess, the trial court granted the State’s motion

to remove L.M. In a subsequent written order, the trial court found

as follows:

     [L.M.] did not threaten the other jurors nor did she
     unduly pressure or intimidate them into changing their
     opinions. However, through those same testimonies, it
     was discovered that the foreperson was impeding the
     jury’s progress as a whole in deliberating. It was stated
     that as early as two hours into deliberations, L.M.
     announced that she had made up her mind and then
     removed herself from further discussions. According to
     fellow jurors, L.M. removed herself from the table and

                                  16
     positioned herself in the corner of the room away from the
     other jurors, and she refused to communicate her reasons
     for her state of mind. She further stated that she would
     not deliberate any longer and asked to be removed from
     the jury. Multiple jurors stated that in order to proceed
     with deliberations, they had to act as if it was an 11[-]
     person jury, including when it came to voting on guilt or
     innocence.

     Before the trial court could inform the jury of its ruling,

however, the court received another note from L.M., which stated:

“We as the jury has [sic] come to a verdict. We are ready to

deliberate.” The defendants, once again, moved for a mistrial, which

the court denied. The court brought the jury back into the courtroom

and informed the jurors that the court would “not accept the

verdict.” Thereafter, the trial court removed L.M. from the panel and

replaced her with an alternate juror. McFarland and Young moved

again for a mistrial; Jones moved for a mistrial as well, and the trial

court denied the motions.

     Deliberations with the alternate juror proceeded over the

course of three weekdays, although their commencement was

delayed due to tornado warnings, then the jury lost at least half a


                                  17
day of deliberations due to the alternate juror experiencing a fall

that sent her to the hospital. On the third day, the jury announced

that it had reached unanimous verdicts, but during polling of the

jury and subsequent individual questioning, the alternate juror

stated that her verdicts as to Young and McFarland were not freely

and voluntarily made. The trial court charged the jury pursuant to

Allen v. United States, 164 U.S. 492 (17 SCt 154, 41 LE 528) (1896),

and later that day the jury returned verdicts of guilty on all counts

as to all defendants, with the alternate juror affirming in polling

that her verdicts were freely and voluntarily made.

     (b) A trial court generally has broad discretion to remove a

juror for cause. But this discretion is narrowed once deliberations

have begun, and even more so when removing a dissenting juror

from a jury that appears to be divided.

     The general rule on removing jurors for cause is statutory.

OCGA § 15-12-172 provides:

     If at any time, whether before or after final submission of
     the case to the jury, a juror dies, becomes ill, upon other
     good cause shown to the court is found to be unable to

                                 18
     perform his duty, or is discharged for other legal cause,
     the first alternate juror shall take the place of the first
     juror becoming incapacitated.

As this Court has explained:

     The question of whether to remove a juror is a matter
     committed to the trial court’s discretion, even after jury
     deliberations have begun. However, there must be some
     sound basis upon which the trial court exercises his
     discretion to remove the juror. A sound basis may be one
     which serves the legally relevant purpose of preserving
     public respect for the integrity of the judicial process.

Moon v. State, 312 Ga. 31, 36-37 (2) (860 SE2d 519) (2021) (citation

and punctuation omitted). “Both the need for investigation and the

possibility of harmful error are heightened when a jury has begun

deliberations or when a jury is deadlocked.” Id. at 37 (2) (citation

and punctuation omitted). And “because removing a dissenting juror

when the jury is deadlocked risks violating a defendant’s right to a

unanimous verdict, a trial judge must exercise the utmost care in

determining that good cause exists before removing the juror.” Id. at

37 (2) (citing Ramos v. Louisiana, __ U.S. __ (140 SCt 1390, 1397,

206 LEd2d 583) (2020); and United States v. Brown, 996 F3d 1171,



                                 19
1184 (11th Cir. 2021) (en banc)).9

      Georgia appellate decisions reviewing the removal of jurors

during deliberations reveal a general rule for the removal of holdout

jurors during deliberations: such a juror may be removed after

sufficient investigation supports findings establishing proper

reasons unrelated to the juror’s view of the trial evidence, but a juror

may not be removed for reasons related to the juror’s view of the

trial evidence, even if the juror’s insistence on that view has negative

effects on other jurors and the jury’s deliberations. Many cases have

affirmed removal during deliberations for reasons unrelated to the

juror’s view of the trial evidence. See, e.g., Jones v. State, 307 Ga.

463, 465-466 & n.5 (2) (835 SE2d 620) (2019) (no abuse of discretion

in removal of juror during deliberations where juror said she was

unable to deliberate; “the trial court explicitly acknowledged that it


      9 The dissent cites our case law for the general proposition that a
criminal defendant has no vested interest in the service of any particular juror.
See Reynolds v. State, 271 Ga. 174, 175 (2) (517 SE2d 51) (1999) (affirming
dismissal of juror after trial began but before deliberations when juror realized
he was disqualified). But the dissent cites no case law that supports the
application of this rule to remove a holdout juror during deliberations, and
such an application would squarely conflict with Moon and other decisions of
this Court.
                                       20
would be inappropriate to release the juror at issue merely because

she was a lone holdout”); Allen v. State, 297 Ga. 702, 704 (3) (777

SE2d 680) (2015) (no abuse of discretion in removal during

deliberations where “removed juror (1) stated several times that she

did not want to form an opinion about the case, and (2) further stated

that she was actually incapable of making the decision in the case

because she could not ‘play God’ and because her moral beliefs

precluded her from making a decision in the case”); Moon v. State,

288 Ga. 508, 513 (5) (705 SE2d 649) (2011) (no abuse of discretion in

removal during deliberations where holdout juror “was not removed

for refusing to deliberate but because of concerns over her

truthfulness and impartiality as well as her extra-judicial

comments”; evidence showed she knew defendants and many

witnesses, but had not “let on during voir dire,” and referred to one

witness as a drug dealer even though no evidence of such was

presented); Carr v. State, 282 Ga. 698, 702 (4) (653 SE2d 472) (2007)

(no abuse of discretion in removal during deliberations when “juror

did not promptly inform the court when it became clear that his voir

                                 21
dire representation that he did not know any of [defendant’s]

relatives was incorrect”); State v. Arnold, 280 Ga. 487, 487, 489-490

(629 SE2d 807) (2006) (no abuse of discretion in removal of juror

where the juror “questioned the impartiality of the trial court and

humiliated,     insulted,     and    cursed     at   other    jurors     during

deliberations,” including “actively humiliating other jurors through

the use of vindictive personal attacks wholly unrelated to the

important issues being considered by the jury”);10 Williams v. State,

272 Ga. 828, 830 (5) (537 SE2d 39) (2000) (no abuse of discretion in

removal during deliberations of juror who “stated she could not

deliberate because her religious beliefs prevented her from judging

another person”); Thompson v. State, 260 Ga. App. 253, 257-260 (5)

(581 SE2d 596) (2003) (no abuse of discretion in removal during

deliberations of lone holdout juror and first alternate juror when

trial court found the two engaged in effort to subvert jury, including

by attempted bribery of third juror); Alford v. State, 244 Ga. App.



      10The dissent relies heavily on Arnold. But the trial court’s findings here
prevent any real similarity between L.M. and the juror in Arnold.
                                       22
234, 238 (534 SE2d 103) (2000) (removal during deliberations not

abuse of discretion when trial court removed juror “only after [juror]

made it clear that he would not participate in any discussions with

his fellow jurors and kept repeating that he wanted ‘off’ the jury,”

and juror “never stated that he believed the defendants were

innocent but rather described problems dealing with his fellow

jurors and participating in deliberations”); Cloud v. State, 235 Ga.

App. 721, 721-722 (1) (510 SE2d 370) (1998) (no abuse of discretion

in removal during deliberations when juror requested removal,

cried, and said he could not judge the defendant, and the record

provided “no support for [defendant’s] contention that the juror was

actually expressing his view of [defendant’s] innocence”); Norris v.

State, 230 Ga. App. 492, 495-496 (5) (496 SE2d 781) (1998) (no abuse

of discretion in removal during deliberations where juror falsely

denied during voir dire having been in abusive relationships, and

during deliberations displayed bias arising from that history);

McGuire v. State, 200 Ga. App. 509, 510 (3) (408 SE2d 506) (1991)

(no abuse of discretion in removal during deliberations where juror

                                 23
visited crime scene in violation of judge’s instructions and urged

other jurors to vote based on juror’s extrajudicial observations).

     On the other hand, a number of Georgia appellate decisions

have concluded that the trial court abused its discretion in removing

a juror during deliberations when the removal was for a reason

related to a juror’s view of the evidence, or when the trial court’s

investigation was insufficient to conclude with confidence that the

reason for removal was unrelated to the juror’s view of the evidence.

In other words, a juror’s view of the evidence is not the sort of

“legally relevant purpose” our case law requires before removing

that juror, even when the juror’s view of the evidence has a negative

effect on deliberations. See, e.g., Moon, 312 Ga. at 36-50 (2) (trial

court abused discretion in removal of a holdout juror when all jurors

made up their minds quickly and trial court’s contemporaneous

statements about the juror’s misconduct were not supported by

findings); Mills v. State, 308 Ga. 558, 559-563 (2) (842 SE2d 284)

(2020) (trial court abused discretion in removal of holdout juror who

said she would change her mind only if the State had a clear-

                                  24
resolution video of the crime; trial court found this constituted

failure to follow instructions on burden of proof, but it was not);

Delgado v. State, 356 Ga. App. 625, 629-630 (848 SE2d 665) (2020)

(trial court abused discretion in removal of holdout juror who

participated in deliberations for five hours before making up his

mind and disengaging from further deliberations); Semega v. State,

302 Ga. App. 879, 880-882 (1) (691 SE2d 923) (2010) (trial court

abused discretion in removal of holdout juror about five hours into

deliberations; foreperson testified juror would not consider all the

evidence, but the juror testified he did consider all the evidence, and

trial court should have investigated further before simply crediting

foreperson); Mason v. State, 244 Ga. App. 247, 248 (1) (535 SE2d

497) (2000) (trial court abused discretion in removal of holdout juror

who arrived at conclusion and, after two days of deliberations,

refused to participate further and asked to be removed, going so far

as to leave the jury room and wait in the courtroom); Stokes v. State,

204 Ga. App. 141, 142 (1) (418 SE2d 419) (1992) (trial court abused

its discretion in removal of two jurors who refused to vote after 30

                                  25
minutes of deliberations when only the evidence of why they refused

was the foreperson’s statement that they felt there was “not enough

evidence either way,” which indicated that “those two jurors either

had reasonable doubt about [defendant’s] guilt or were confused

about the meaning of reasonable doubt,” and court should have

either recharged the jury as to burden of proof and continued

deliberations or declared a mistrial; removal of jurors “who may

have harbored reasonable doubt” was “extraordinary”).

     In one sense, this case could perhaps have fit in either of these

two lines of cases: while the evidence the trial court developed

during its investigation could have supported findings that would

place this case in the line allowing removal, the findings the trial

court actually made instead placed it squarely in the line prohibiting

removal. There was sufficient testimony from which the trial court

could have found that L.M. insulted, threatened, unduly pressured,

and intimidated other members of the jury, the sort of behavior

unrelated a juror’s view of the evidence that we have held can justify

removal; indeed, the State and the dissent rely in part on this point

                                 26
in defending L.M.’s removal. But the State and dissent fail to

grapple with the fact that the trial court made no such finding. To

the contrary, the trial court expressly found that L.M. “did not

threaten the other jurors, nor did she unduly pressure or intimidate

them into changing their opinions,” and made no finding at all about

insults. 11 Although some jurors reported that L.M. had threatened,

insulted, or pressured them in some way, “credibility of witnesses

and the weight to be given their testimony is a decision-making

power that lies solely with the trier of fact.” Tate v. State, 264 Ga.

53, 56 (3) (440 SE2d 646) (1994). “The trier of fact is not obligated to

believe a witness even if the testimony is uncontradicted and may

accept or reject any portion of the testimony.” Id. Because the trial

court did not find that L.M. threatened or insulted others, we cannot




      11 The motion-for-new-trial judge concluded in his order denying the
motion for new trial that the trial judge’s statements in this regard “are also
properly interpreted as a finding that the pressure and intimidation described
by the four jurors did not cause any of them to change their opinions of the
evidence” and “is not the same as saying that pressure and intimidation were
not exerted[.]” But the trial court plainly found that L.M. had not threatened
anyone.

                                      27
affirm her removal on this basis.12

      Instead, the trial court based its removal of L.M. on four

related findings: (1) she ceased deliberating after making up her

mind as early as two hours into deliberations, (2) she refused to

communicate her reasons for her conclusion, (3) she sought to

physically distance herself from the other members of the jury, and

(4) she asked to be removed from the jury. Even assuming these

findings are supported by the record, 13 they are insufficient to



      12  The dissent asserts that the trial court made implicit findings about
L.M.’s behavior impeding deliberations, but does not explain how any findings
were necessarily implicit in the court’s written order, much less how we can
read unnecessary implicit findings into the order containing explicit findings.
Our general presumption that trial courts make permissible implicit findings
that support their orders is a presumption that applies “in the absence of
explicit factual and credibility findings by the trial court[.]” Davis v. State, 306
Ga. 430, 432 (831 SE2d 804) (2019). No such absence exists in this case.
Moreover, the testimony by four jurors that L.M. insulted other members of
the jury was disputed by L.M. and the other seven jurors, who all testified that
no incidents of insult occurred. “[A]n appellate court generally must limit its
consideration of the disputed facts to those expressly found by the trial court.”
Hughes v. State, 296 Ga. 744, 746 (1) (770 SE2d 636) (2015).
       The dissent also criticizes us for “seem[ing] to credit L.M.’s statements
that she was participating in deliberations and considering the evidence[.]” Not
so. Even the trial judge’s findings indicated that L.M. had participated in
deliberations for at least two hours: “It was stated that as early as two hours
into deliberations, L.M. announced that she had made up her mind and then
removed herself from further discussions.”
       13 The basis for the trial court’s finding that L.M. stopped deliberating

after two hours is unclear.
                                        28
support removal. Each of these findings is part and parcel of the

notion that L.M. reached a firm conclusion as to the counts before

the jury and declined to deliberate further. Although the dissent

makes much of the trial court’s finding that L.M. was “impeding the

jury’s progress as a whole in deliberating,” the court made no finding

that L.M. prevented other jurors from deliberating, and the context

of that finding strongly suggests that the court meant that L.M. was

impeding deliberations in the sense that the jury was unable to

reach a unanimous verdict given her unwillingness to participate in

further discussions. We are not aware of any decision of this Court

holding that a juror’s having arrived at a firm conclusion based on

the trial evidence — or arriving at that conclusion too quickly after

deliberations begin — constitutes good cause for removal. Indeed,

“once a juror has heard the evidence, the arguments of counsel, and

the court’s instructions on the law, there is no requirement that the

juror spend any particular length of time deliberating before

forming an opinion as to the defendant’s guilt or innocence.” Moon,

312 Ga. at 46 (2) (b) n.7.

                                 29
      With one possible exception, the limited case law on which the

State relies does not support L.M.’s removal.14 And, as explained

below, we expressly disapprove that one possible exception, Bethea

v. State, 337 Ga. App. 217 (786 SE2d 891) (2016), to the extent that

it could be read as inconsistent with the general rule we have found

in Georgia case law.

      In Jones, we concluded that the trial court acted within its

discretion in removing a juror who asked to be removed, “repeatedly

broke down” when questioned by the court, and told the court she

was unable to continue to deliberating. 307 Ga. at 465-466 (2). But

there was no indication in that opinion that the reason the juror felt

that she was unable to continue was that she had reached a firm

conclusion at odds with her fellow jurors. Indeed, we made clear in

that case that “it would be inappropriate to release the juror at issue




      14 The District Attorney makes a substantive argument about only two
cases, Bethea and Mayfield v. State, 276 Ga. 324 (578 SE2d 438) (2003), citing
a third case only for the applicable standard of review. The Attorney General
cites no cases for anything other than generally applicable standards, but we
interpret generously the parentheticals for two of those cases, Mills and Jones,
as containing some kind of case-specific argument.
                                      30
merely because she was a lone holdout” and noted the juror’s

unhappiness with another juror. Id. at 466 (2) n.5.

     In Mills, we held that a trial court abused its discretion in

removing a holdout juror who said that she would change her mind

only if the State could present a clear-resolution video of the crime.

See 308 Ga. at 559-563 (2). The trial court found that this

constituted failure to follow the court’s instruction on the burden of

proof, but we disagreed, in part due to an insufficient investigation.

See id. Nothing in Mills supports the State’s argument; the trial

court here made no finding about any failure by L.M. to follow

instructions.

     In Mayfield v. State, 276 Ga. 324 (578 SE2d 438) (2003), we

affirmed a trial court’s decision to investigate and then give an Allen

charge instead of remove a juror or grant a mistrial; in that case, a

note from the jury accused a juror of refusing to apply the law, and

then later a juror threatened violence. See id. at 326-331 (2).

Nothing in Mayfield supports the State’s argument; the trial court

in Mayfield did not remove a juror, and, in any event, the trial court

                                  31
here found that L.M. did not threaten anyone and did not find that

she refused to follow the law.

     Finally, the State cites Bethea, a Court of Appeals decision that

affirmed the removal of a juror based in part on the trial court’s

conclusion that the juror had “reached a fixed and definite opinion”

early in determinations, apparently after “fewer than two hours.”

337 Ga. App. at 219-220. But we have cited that case only once, in a

“Compare” cite that characterized the juror removed therein as

having “formed an unwavering opinion before fully vetting the

evidence[.]” Moon, 312 Ga. at 47 (2) (b). Our uncritical citation of

Bethea in that fashion did not adopt all of its reasoning. And to the

extent that Bethea holds that a juror’s refusal to deliberate further

once she has made up her mind after two hours of deliberations is

good cause to remove her, we decline to adopt that holding now.

     Bethea states generally that “[l]egal cause for excusing a juror

arises when the court determines, in its sound discretion, that the

juror holds an opinion so fixed and definite that he or she cannot lay

it aside and decide the case on the evidence presented and the court’s

                                 32
charge.” 337 Ga. App. at 219 (citation and punctuation omitted). For

that proposition and others, however, Bethea relies on Georgia

appellate opinions involving questions about the removal of jurors

prior to the start of deliberations. See id. at 219 nn.6-9 & 11.

“Because a juror’s verdict must be based on the evidence in the case,

a trial court may excuse for cause a prospective juror who has formed

a fixed opinion as to the defendant’s guilt or innocence prior to

hearing any evidence in a case.” Moon, 312 Ga. at 46 (2) (b) n.7

(emphasis in original); see also Edmonds v. State, 275 Ga. 450, 453

(2) (569 SE2d 530) (2002) (“In order for a potential juror to be

excused for cause, see OCGA § 15-12-164 (a), the person must be

shown to hold an opinion of the guilt or innocence of the defendant

that is so fixed and definite that the person will be unable to set the

opinion aside and decide the case upon the evidence or the court’s

charge upon the evidence.”); Willis v. State, 12 Ga. 444, 446 (1)

(1853) (“The question then is, whether the formation and

entertaining of a fixed opinion, either for or against the prisoner,

will disqualify the Juror. We now rule for the first time that it will.”);

                                   33
OCGA § 15-12-164 (providing that prospective jurors for felony trials

must be asked during voir dire whether they have “formed and

expressed any opinion in regard to the guilt or innocence of the

accused” and that a juror’s answer to that question may make the

juror “incompetent” and subject to being set aside for cause).

     This Court also has held that good cause to remove a selected

juror who has reached a “fixed and definite” opinion of guilt or

innocence can be established after jury selection, before the start of

deliberations. See Butler v. State, 290 Ga. 412, 417-418 (5) (721

SE2d 876) (2012). Indeed, a juror or prospective juror who holds a

fixed opinion about guilt or innocence before the evidence is

complete and the judge has charged the jury has necessarily arrived

at that opinion improperly, because that opinion is necessarily based

on something other than all the evidence and the judge’s charge. But

it makes no sense to extend that same proposition to a juror who has

reached a fixed opinion after listening to all of the evidence and the

judge’s charge, and engaging in deliberations. Such a juror may have

done precisely what we expect jurors to do — consider the law and

                                 34
evidence, and thereby reach a conclusion with a high level of

personal confidence.

     Bethea can be read in two different ways. First, it can be read

consistent with Georgia law as affirming the removal of a juror who

refused to decide the case based on the trial evidence. See 337 Ga.

App. at 219-220 (noting trial court’s concern that juror reached a

decision “without fully vetting the evidence with the other jurors,”

and stating that good cause for removing exists when “juror holds

an opinion so fixed and definite that he or she cannot lay it aside

and decide the case on the evidence presented and the court’s

charge” (citation and punctuation omitted)). But Bethea can also be

read to conclude that a juror may be removed for deliberating for

what the court deems an insufficient amount of time before arriving

at a conclusion. See id. (citing as reasons for removal that “she had

reached an unwavering opinion fewer than two hours into the

deliberation,” “very early on, the juror had ceased deliberating with

the other members of the jury,” and “the juror held a fixed and

definite opinion so early in the process”). We expressly disapprove

                                 35
as inconsistent with Georgia law this second interpretation of

Bethea. 15

      Georgia law does not require a juror who has properly reached

a fixed opinion as to guilt or innocence to continue to deliberate

indefinitely in order to fulfill the juror’s duty. See Moon, 312 Ga. at

46 n.7; Delgado, 356 Ga. App. at 629-630; Semega, 302 Ga. App. at

880-883 (1). At some point a juror who has reached and

communicated a firm conclusion as to guilt or innocence may stop

engaging with other jurors in deliberations.16 Most people lack the

fortitude to debate an issue with strangers indefinitely. That does

not mean that they are “unable to perform [their] duty” within the

meaning of OCGA § 15-12-172.17


      15  The dissent agrees with this disapproval while still relying on Bethea
as support for its conclusion. But only the now-disapproved reading of Bethea
supports the dissent.
       16 If a juror has a fixed view immediately upon beginning deliberations,

that might support a finding that the juror developed that view previously
based on something other than the complete trial evidence and the law. But
this is not such a case, and the trial court made no such finding.
       17 We also note that this Court has affirmed guilty verdicts reached in

less than two hours in murder and other serious felony cases. See Franklin v.
State, 303 Ga. 165 (810 SE2d 118) (2018) (affirming murder conviction on
verdict reached after 90 minutes of deliberations); Jones v. State, 243 Ga. 820

                                      36
     And although the trial court also found that L.M. “asked to be

removed from the jury,” a point that has supported removal in

several other Georgia cases, that request does not support removal

here. That request was made in a note sent to the court, and the

relevant text of the note made clear that the request was a result of

L.M.’s firm conclusion that the evidence was insufficient to convict:

     I’m not sure if I have a different understanding of the law
     or what. I honestly feel that they do have some evidence
     but not enough for me to say guilty. I’m not sure if I have
     a different concept of how things work or what[] my duty
     here is, I have been through the evidence[;] we have went
     over it. I’m not sure what y[’]all want from me, only thing
     happening now is, I’m getting force[d] to follow what
     everyone else is saying. Can I be switch[ed] with an
     alternate so y[’]all can get the answer you’re looking for.
     I’m firm!

A juror cannot be removed from a jury based on his or her request

to be removed when that request is based on a “firm” conclusion that

the evidence is insufficient to convict. Compare Smith v. State, 266




(256 SE2d 907) (1979) (upholding murder conviction and death sentence where
jury reached guilty verdict after 50 minutes and death penalty
recommendation after 58 minutes); Jones v. State, 233 Ga. 662 (212 SE2d 832)
(1975) (affirming rape convictions based on verdicts reached after 13 minutes
of deliberations).
                                     37
Ga. 827, 829 (2) (470 SE2d 674) (1996) (affirming removal when

juror informed court she could not fulfill her duties as a juror

because she had to undergo emergency dental surgery); Alford, 244

Ga. App. at 238 (affirming removal when juror kept repeating that

he wanted to be removed and “never stated that he believed the

defendants were innocent but rather described problems dealing

with his fellow jurors and participating in deliberations”); and

Cloud, 235 Ga. App. at 722 (1) (affirming removal when juror

requested removal, cried, and said he could not judge the defendant,

and the record provided “no support for [defendant’s] contention that

the juror was actually expressing his view of [defendant’s]

innocence”); with Mason, 244 Ga. App. at 247-250 (reversing

removal when juror concluded defendant was not guilty, but

requested to be removed because she needed to get back to her

business and if she were required to continue deliberating, she

“might change her vote to go along with the majority” even though

“her opinion about the case would not change”).

     Because the trial court abused its discretion in removing L.M.

                                 38
from the jury, we conclude that Jones’s and McFarland’s convictions

must be reversed. See Moon, 312 Ga. at 50 (2) (reversing convictions

where trial court abused its discretion in removing juror during

deliberations); Mills, 308 Ga. at 562-563 (2) (“Dismissal of a juror

without any factual support or for a legally irrelevant reason is

prejudicial.” (citation and punctuation omitted)).

     3.   Although we conclude that Jones and McFarland are

entitled to new trials based on the trial court’s handling of the juror

issue, we must consider McFarland’s argument that the evidence

was constitutionally insufficient to sustain his convictions, as retrial

would be precluded were he correct on this point. We conclude that

the evidence is constitutionally sufficient.

     McFarland     specifically   argues   that   the   evidence   was

constitutionally insufficient as to him under Jackson v. Virginia, 443

U. S. 307 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979), because the

State failed to show that he was a party to the crimes. When

evaluating the sufficiency of evidence as a matter of constitutional

due process, “the relevant question is whether, after viewing the

                                  39
evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Id. at 319 (III) (B) (emphasis omitted).

Moreover, “criminal intent is a question for the jury, and it may be

inferred from [the defendant’s] conduct before, during, and after the

commission of the crime.” Jones v. State, 292 Ga. 656, 658 (1) (a)

(740 SE2d 590) (2013). Also, “[w]hile mere presence at the scene of

a crime is not sufficient evidence to convict one of being a party to a

crime,   criminal   intent   may       be   inferred   from   presence,

companionship, and conduct before, during, and after the offense.”

Parks v. State, 304 Ga. 313, 315 (1) (a) (818 SE2d 502) (2018)

(citation and punctuation omitted).

     Here, the State presented sufficient evidence that McFarland

was a party to the crimes charged. The State provided evidence that

McFarland belonged to a criminal street gang and that he had a

motive to avenge the killing of a senior gang member. Cellphone

evidence showed that McFarland was in contact with Jones and

Young before and immediately after the crimes. It also placed him

                                  40
in the area of Peachtree Mall at the time of the crimes, which

directly contradicted McFarland’s statement to the police wherein

he denied being present at the mall at the time of the shooting. The

cellphone evidence showed him moving in the same direction as

Jones and ending in the vicinity of an address Jones had texted to

Young after the shooting. Finally, surveillance video showed Jones,

Young, and a third man meet in the mall parking lot. The video then

showed the group approach Meredith together, Jones shoot

Meredith, and the three flee the scene together after the shooting.

     When viewed in the light most favorable to the verdicts, the

evidence presented at trial was sufficient as a matter of

constitutional due process to authorize a rational jury to find

McFarland guilty beyond a reasonable doubt of the crimes charged

based upon his being a party to the crimes. See OCGA §§ 16-2-20

(defining party to a crime); 16-5-1 (a) (defining malice murder); 16-

15-3 (defining “criminal street gang” and “criminal gang activity”).

     Judgment reversed. All the Justices concur, except McMillian,

LaGrua, and Colvin, JJ., who concur in part and dissent in part.

                                 41
     COLVIN, Justice, concurring in part and dissenting in part.

     Because I agree with the majority opinion’s conclusions that

the evidence was sufficient to sustain McFarland’s convictions, I

concur in Division 3. However, because the record shows that the

trial court had a sound legal basis for dismissing a juror who, single-

handedly, ground the deliberative process to a halt, our standard of

review mandates a finding that the trial court did not abuse its

discretion in this case. Accordingly, I respectfully dissent from

Division 2 and from the judgment reached in the majority opinion.

     In my mind, the majority opinion’s analysis contains a

fundamental flaw in that it characterizes L.M. as a “holdout” juror.

As the majority opinion notes, when L.M. announced the vote tally,

the jury was undecided on all of the charges related to McFarland

and on one of the charges against Young. In other words, the jurors

were undecided on 5 of the 13 charges and they were attempting to

continue deliberating, but L.M. removed herself from all discussions

and became disruptive to the process, bringing deliberations to a

halt. While a juror can maintain her “not guilty” stance based upon

                                  42
her view of the evidence and the law, she cannot impede the

deliberation process from proceeding so that no decision can be

reached. Further, during deliberations, jurors routinely return to

charges in the indictment and continue to debate and change their

minds. Consequently, a tentative vote of 11 guilty 1 not guilty can

change as the jurors continue to review and discuss the evidence

relating to the charges not yet decided. I do not suggest, as the

majority opinion represents, that the trial court had broader

discretion to remove L.M. “simply because one or more other jurors

may share that juror’s position.” Maj. Op. p. 10 n.5. In fact, the

record would not support such a finding because all of the jurors,

including L.M., testified that they did not take a complete vote tally

because they only counted the “guilty” votes on each charge. 18

Instead, it shows that the jury had no decision whatsoever on five of

the charges when L.M. decided to stop participating.

      Turning to the removal issue, a “defendant in a criminal


      18 The majority opinion notes that L.M. herself either refused to vote or
stated, “I don’t know” when the jury attempted to take votes on all of the
charges.
                                      43
proceeding has no vested interest in the service of any particular

juror, but is entitled only to a legal and impartial jury.” Reynolds

v. State, 271 Ga. 174, 175 (517 SE2d 51) (1999).19 Under Georgia

law, “[a] trial court is statutorily vested with the discretion to

discharge a juror and seat an alternate juror at any time during the

proceedings, as long as the trial court has a sound legal basis to do

so.” Smith v. State, 284 Ga. 17, 22 (663 SE2d 142) (2008) (citing

OCGA § 15-12-172). See also Green v. Zant, 715 F2d 551, 555 (11th

Cir. 1983) (“There must be some sound basis upon which the trial

judge exercises his discretion to remove the juror.” (citation and

punctuation omitted)). “A sound [legal] basis may be one which

serves the legally relevant purpose of preserving public respect for



      19 Contrary to the majority opinion’s assertion, our decision in Moon v.
State, 312 Ga. 31 (860 SE2d 519) (2021), does not stand for the proposition that
a criminal defendant has a vested interest in the service of a particular juror.
If this were true, then judges would never be able to exercise the discretion
granted to them by the General Assembly to remove a juror during
deliberations, because a criminal defendant would always have a vested
interest in every juror on the panel. Instead, Moon held that the trial court
abused its discretion because its removal “inquiry fell short and resulted in
dismissing [a juror] on a basis that was not legally sound.” Moon, 312 Ga. at
45.

                                      44
the integrity of the judicial process.” Gibson v. State, 290 Ga. 6, 10

(717 SE2d 447) (2011) (citation and punctuation omitted). A trial

court’s decision to remove a juror under OCGA § 15-12-172 is

reviewed for an abuse of discretion, see Cummings v. State, 280 Ga.

831, 835 (6) (632 SE2d 152) (2006), and the court “has broad

discretion to determine whether it is appropriate” to do so, Smith v.

State, 298 Ga. 357, 360 (3) (782 SE2d 26) (2016). “[T]he trial court’s

determination in matters such as this is based on the demeanor and

credibility of the juror in question, which are peculiarly in the trial

court’s province.” State v. Arnold, 280 Ga. 487, 490 n.2 (629 SE2d

807) (2006) (citations and punctuation omitted).

     Our case law is clear that a trial court abuses its discretion

when a juror is dismissed “without any factual support or for a

legally irrelevant reason.” Mills v. State, 308 Ga. 558, 560 (2) (842

SE2d 284) (2020) (citation and punctuation omitted). Indeed, the

cases relied upon by the majority for a finding of an abuse of

discretion fall into one of these two categories. See Moon v. State,

312 Ga. 31, 45 (b) (860 SE2d 519) (2021) (holding that the trial

                                  45
court’s limited inquiry into a holdout juror’s possible incapacity did

not provide sufficient factual support to show that the juror’s

removal fell within a sound legal basis); Mills, 308 Ga. at 559-562

(2) (trial court abused its discretion for immediately removing a

holdout juror without conducting any inquiry into the juror’s alleged

incapacity so as to provide a sufficient factual basis for her removal);

Semega v. State, 302 Ga. App. 879, 879-882 (1) (691 SE2d 923) (2010)

(“Given that the jury was deadlocked, the trial court should not have

relied solely on the foreperson’s assertion that a juror was refusing

to participate, but should have conducted further inquiry before

replacing the juror with an alternate.”). See also Delgado v. State,

356 Ga. App. 625, 629-630 (848 SE2d 665) (2020) (trial court abused

its discretion by removing lone holdout juror without a sound legal

basis as the juror “did not fail to fulfill his obligations as a juror, but

rather had reached a decision, . . . after meaningfully deliberating

and trying to reach a verdict”); Mason v. State, 244 Ga. App. 247 (1)

(555 SE3d 497) (2000) (no sound legal basis for juror removal where

there “was no showing that the juror was unable to fulfill her

                                    46
duties,” “the juror’s statements that she did not want to deliberate

further and would not change her vote did not amount to a refusal

to deliberate,” and the juror’s concern “about getting back to her

business . . . [did] not amount to a legal cause for dismissal”); Stokes

v. State, 204 Ga. App. 141, 141 (418 SE2d 419) (1992) (trial court

abused its discretion in removing two jurors where “[t]here was no

showing that the jurors were in any way incapacitated or unable to

fulfill their duties and no other legal cause was shown,” and where

the trial court failed to develop any factual basis to support the

jurors’ removal).

     This is not a case where the trial court removed a juror without

factual support.    Compare Moon, supra; Mills, supra; Semega,

supra; Stokes, supra. Instead, the trial court properly followed our

case law by performing a comprehensive inquiry into the allegations

of misconduct – he questioned the entire jury panel and then

thoroughly questioned L.M. and the jurors who had alleged the

misconduct, including asking jurors to make written accounts of the



                                  47
behavior they witnessed.20     This investigation created extensive

factual support for the trial court’s ultimate decision to remove L.M.,

and the majority opinion concedes that there are ample facts in the

record to support removal.

     Despite this, the majority opinion narrowly reads the trial

court’s order before concluding that the trial court abused its

discretion by removing L.M. from the jury. But “[o]n appeal, the

question   is   whether    evidence    supports   the   trial   court’s

determination [for removing the juror].” Butler v. State, 290 Ga.

412, 417-418 (5) (721 SE2d 876) (2012).       Indeed, the majority’s

conclusion that “[t]his case seemingly has one foot in each line of

cases” regarding juror removal requires that we affirm the decision

to remove because of the deference we owe to the trial court.

     Giving the trial court’s credibility determinations and factual

findings the proper deference, considering the totality of the

circumstances as borne out by the court’s extensive investigation,



     20  The inquiry itself spanned approximately 45 pages of the trial
transcript.
                                  48
and reading the court’s order as a whole, I must conclude that the

trial court did not abuse its discretion when it removed L.M. from

the jury for impeding the deliberative process. The record shows

that L.M. refused to deliberate early on, 21 though the rest of the jury

was split on 5 of the 13 charges; physically removed herself from

conversing with the other jurors; refused to consider the views of

others, explain her own opinions or views to the other members of

the panel, or fully participate in the voting process; asked to be

removed from the jury panel; insulted other jurors, causing a

chilling effect in the jury room; was “disruptive to moving forward

in [the] deliberation process” because, while her behavior did not

prevent jurors from considering the evidence and the law, it forced

them to “operat[e as] an eleven member jury”; and that her

disagreements with other jurors were “emotional” rather than based




      21 While there is a discrepancy between the trial court’s order and the
record as to whether L.M. stopped deliberating after “two hours” or after “a few
hours,” that discrepancy is not material to the trial court’s ruling. What
matters is L.M.’s refusal to continue deliberating while the rest of the jury was
attempting to consider the evidence and the law and applying the same to all
of the charges against all of the defendants.
                                       49
on the law or the facts. Based on the foregoing, I conclude that the

trial court conducted a thorough investigation into L.M.’s

interference in the deliberative process and “developed a factual

basis for its decision to remove [L.M.] for a legally relevant purpose.”

Gibson, 290 Ga. at 10.

      Still, the majority opinion seems to credit L.M.’s statements

that she was participating in deliberations and considering the

evidence in order to conclude that the trial court abused its

discretion by removing her. However, the trial court is not required

to ignore the evidence from the other jurors that L.M. was not

deliberating, nor does L.M.’s testimony “make the trial court’s

[implicit] credibility decision to strike” her erroneous. Butler, 290

Ga. at 418. See Cummings, 280 Ga. at 834-835 (trial court did not

abuse its discretion in replacing a juror for good cause based on the

“totality of the circumstances”).22 Moreover, “we owe substantial

deference to the way in which the trial court resolved disputed



      22Further, neither Jones nor McFarland “contend that the alternate
juror who replaced [L.M.] was not qualified to serve.” Butler, 290 Ga. at 418.
                                     50
questions of material fact.” Hughes v. State, 296 Ga. 744, 750 (770

SE2d 636) (2015). While we may also “take notice of the undisputed

facts – even if the trial court did not – without interfering with the

prerogative of the trial court to resolve disputes of material fact,” id.

at 747 n.4, appellate courts cannot “make alternative findings of fact

that are contrary to those explicitly or implicitly made by the trial

court where other evidence exists that supports the trial court’s

findings,” Mathenia v. Brumbelow, 308 Ga. 714, 716 n.3 (843 SE2d

582) (2020).    By finding that the trial court abused its broad

discretion in this case, the majority opinion ignores the substantial

deference we owe to the trial court’s explicit and implicit findings

concerning disputes of material fact.

     Further, I disagree with the majority opinion that the trial

court did not have a sound legal basis to remove L.M. Though the

majority opinion categorizes the trial court’s findings as “part and

parcel to the notion that L.M. reached a firm conclusion . . . and

declined to deliberate further,” Maj. Op. p. 29, the trial court’s order

broadly concluded that L.M. “was impeding the jury’s progress as a

                                   51
whole in deliberating.” In order to narrowly interpret this broad

finding of the trial court, the majority opinion concludes that “the

context of that finding makes clear that the court merely meant that

L.M. was impeding deliberations in the sense that the jury was

unable to reach a unanimous verdict given her unwillingness to

participate in further discussions.” Id. Yet the majority opinion’s

interpretation is belied by the record. Although it appears that

other jurors had reached an initial consensus as to Jones, the trial

court and the jury were considering the case as it applied to all three

defendants. To that end, the record shows that the jury was deeply

divided on all of the counts against McFarland and on the Gang Act

charge as it applied to Young. Despite having no consensus on these

charges, L.M. refused to continue deliberating. She, among other

things, physically removed herself from discussions, would not make

eye contact with any jurors, refused to cast a vote, and asked to be

removed from the jury while there was still much work to be done.

In other words, whether L.M. was preventing other jurors from

deliberating is of no consequence, because, as the trial court found,

                                  52
she was subverting the deliberative process as a whole.

      Both this Court and the Court of Appeals have recognized that

removal of a juror who was inhibiting the deliberative process is a

sound legal basis for removal because it “serves the legally relevant

purpose of preserving public respect for the integrity of the judicial

process.” Arnold, 280 Ga. at 489-490 (no abuse of discretion for

removal of juror “who unduly disrupts and prevents the ongoing

deliberative process”). See also Bethea v. State, 337 Ga. App. 217,

219-220 (786 SE2d 891) (2016) (to the extent that it holds that a trial

court does not abuse its discretion for dismissing a juror who refuses

to participate in deliberations);23 Thompson v. State, 260 Ga. App.

253 (5) (581 SE2d 596) (2003) (no abuse of discretion for removal of

juror where the trial court’s investigation revealed that the hold-out

juror “was connected to an ongoing attempt to subvert the jury” and

that “the deliberative process of the jury was under attack”); Alford

v. State, 244 Ga. App. 234, 236-237 (534 SE2d 103) (2000) (no abuse


      23I agree with the majority opinion’s disapproval of Bethea to the extent
that it improperly extended Georgia’s “fixed and definite” case law to the
removal of jurors after deliberations have begun. Maj. Op. pp. 32-36.
                                      53
of discretion for removing juror where that juror was antagonistic to

other jurors, refused to participate in discussions or explain his

opinions, and “wanted off” the jury); Jones v. State, 307 Ga. 463, 466

(2) (835 SE2d 620) (2019) (no abuse of discretion for removal of juror

who had “stopped participating in deliberations”).

        Because removal of a juror for impeding the deliberative

process provides a sound legal basis for removal, and because the

trial court developed sufficient facts in the record to support its

reasoning for removal, I must conclude that the trial court did not

abuse its discretion by removing L.M. from the jury. Because I

would affirm the decision of the trial court, I dissent as to Division

2 and in the judgment of the Court. 24

        I am authorized to state that Justice McMillian and Justice

LaGrua join in this opinion concurring in part and dissenting in

part.




       I also see no basis in the other enumerations of error raised by Jones
        24

and McFarland for reversal of the judgment in this case.
                                     54